Citation Nr: 1723794	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-28 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for degenerative disease of the lumbosacral spine and lumbar strain (back disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran requested a Board hearing in his Form 9 substantive appeal.  The Veteran was scheduled for a hearing in May 2017; however, the Veteran did not appear for this hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the competent and probative evidence is against finding unfavorable ankylosis of the thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA met its duty to notify by a letter sent to the Veteran in March 2012, prior to adjudication of his claim.  Thus, no additional notice is required.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

All available, identified medical records, have been associated with the claims file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  The Board has also reviewed the Veteran's statements in support of his claim.  The VA examinations given to the Veteran in April 2012 and April 2015 are adequate for rating purposes and are addressed in more detail below.  

The Board has also considered Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), in which the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  The Veteran has been assigned the maximum schedular rating for motion loss for the thoracolumbar spine for the period on appeal.  As a rating in excess of 40 percent requires a finding of ankylosis, which by definition in Note (5) below is when the spine is fixed in flexion or extension.  As such, the principles enunciated in Correia do not apply.

As such, the Board will proceed with consideration of the Veteran's appeal.  


II.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003); and 5243 Intervertebral disc syndrome.

The Veteran's back disability is currently rated as 40 percent disabling under Diagnostic Code 5242 for degenerative arthritis of the spine.  It was previously rated under Diagnostic Code 5237 for lumbosacral strain.  The Veteran contends that his back disability should be rated higher than 40 percent.  

Diagnostic Codes 5235 through 5243 are rated using the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  

The General Rating Formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the General Rating Formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows:  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3) instructs that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995).  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's back disability.  

The Veteran has been diagnosed with degenerative arthritis of the lumbar spine, lumbosacral strain, spinal stenosis, and lumbar spondylosis without myelopathy.  04/13/2012 VBMS, VA Exam, p. 1; 04/06/2015 VBMS, C&P Exam, p. 2.  As previously noted, all of these disorders are rated using the General Rating Formula.  38 C.F.R. § 4.71a.  

To warrant a rating in excess of 40 percent, the evidence must demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, DCs 5235-5242.

An April 2015 VA examination reflects forward flexion to 50 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  The examiner specifically found that there was no ankylosis of the spine.  04/06/2015 VBMS, C&P Exam, pp. 3, 6.  The Board finds the examiner's findings to be competent, credible, and highly probative and deserving of weight, as they are supported by an in-person examination and medical expertise.  

An April 2012 VA examination reflects forward flexion to 20 degrees, extension to 0 degrees, right lateral flexion to 0 degrees, left lateral flexion to 0 degrees, right lateral rotation to 0 degrees, and left lateral rotation to 0 degrees.  The examiner noted objective evidence of pain for forward flexion at 0 degrees.  The Board finds the examiner's findings as to range of motion to be competent and credible, but assigns less probative weight based on the examiner's note that body habitus, obesity, and low back pain all combined to prevent accurate measurement of range of motion of the back.  04/13/2012 VBMS, VA Exam, p. 2.  This examination report is silent regarding ankylosis.  The April 2012 VA examiner's findings are further contradicted by those of the April 2015 examiner (finding forward flexion to 50 degrees and extension to 20 degrees), as it is unlikely that the symptoms of a degenerative disease would significantly improve after three years.  For the foregoing reasons, the Board places greater weight on the 2015 VA examination report.  

Even in the event ankylosis of the entire thoracolumbar spine was found to exist, the competent and probative evidence weighs against finding that such ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  The Board acknowledges that the Veteran has reported dyspnea with exertion for years prior to 2012.  06/13/2013 VBMS, Medical-Non-Government, p. 3; 08/09/2012 VBMS, Medical-Non-Government, p. 1.  However, the Veteran's report of the onset of dyspnea as years prior, his report that dyspnea is due to exertion (as opposed to ankylosis), and his obesity all combine to weigh against finding that dyspnea is due to ankylosis.  As such, the Board finds that the preponderance of the medical and lay evidence is against a finding that the Veteran's dyspnea is due to ankylosis.  There is no indication from the record that any of the other symptoms exist.  Therefore, the Board finds that a higher rating has not been more nearly approximated.  

The Board acknowledges the 38 C.F.R. §§ 4.40, 4.45, and 4.59, and Mitchell and DeLuca criteria.  However, the Board finds that considerations of weakened movement, excess fatigability, incoordination, and pain during flare-ups or over time do not apply in determining whether spinal ankylosis is present, as ankylosis requires flexion or extension to be fixed in neutral position.  

Accordingly, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's back disability, as the weight of the competent and probative evidence is against finding unfavorable ankylosis of the entire thoracolumbar spine.  

No additional higher or alternative ratings under different Diagnostic Codes can be applied.  Both the April 2012 and April 2015 VA examiners concluded that the Veteran does not have IVDS of the thoracolumbar spine.  04/13/2012 VBMS, VA Exam, p. 6; 04/06/2015 VBMS, C&P Exam, p. 6.  

The preponderance of the evidence weighs against finding any symptoms which would warrant a separate rating for associated neurological impairment.  The Veteran has denied radiculopathy and bladder or bowel impairment.  04/13/2012 VBMS, VA Exam, pp. 5-6; 08/09/2012 VBMS, Medical-Non-Government, p. 3; 04/06/2015 VBMS, C&P Exam, p. 6; 03/31/2015 VBMS, Medical-Non-Government, p. 3.  

All possible applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Board finds that the evidence weighs against higher or separate ratings.  



ORDER

A rating in excess of 40 percent for a back disability is denied.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


